DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 01/11/2021 in response to the Final Rejection mailed on 08/11/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 1-3 and 11-14 are pending.
5.	Claims 2-3 stand withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks filed on 01/11/2021 in response to the Non-Final Rejection mailed on 08/11/2020 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
7.	The rejection of claims 1 and 11-14 under 35 U.S.C. 103 as being unpatentable over Stephanopoulous (US Patent Application Publication 2011/0177564 A1; cited on PTO-892 FEMS Microbiol Lett, 2013; examiner cited), Cunningham et al. (Applied and Environmental Microbiology, 1993; cited on IDS filed on 03/23/2018), and Li et al. (Energy & Environmental Science 2013, cited on PTO-892 mailed 12/06/2019) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims “the organic compound is a compound that the microorganism does not produce in nature, or is a compound that the unmodified microorganism does not produce”.
8.	As amended, claims 1 and 11-14 are drawn to a genetically modified microorganism capable of photosynthesizing an organic compound from carbon dioxide, wherein the microorganism comprises a heterologous biosynthetic enzyme and a semiconductor nanoparticle on the surface of the microorganism and the microorganism is a Moorella thermoacetica or Moorella thermoautotrophica, and the organic compound is a compound that the microorganism does not produce in nature, or is a compound that the unmodified microorganism does not produce.
9.	With respect to claims 1 and 11-14, Stephanopoulous teach electrochemical carbon fixation of CO2 using acetogenic microorganisms such as Clostridium thermoaceticum (synonymous to Moorella thermoacetica) as well as genetically modified Clostridium acetobutylicum comprising heterologous genes encoding enzymes in CO2 fixation pathway wherein the genes are from Clostridium thermoaceticum for the production of biofuels, terpenoids, fatty alcohols, waxes, polyketides, etc.  [see Abstract; paragraphs 0006-0008, 0029, 0047-0053, 0077-0080].   The teachings of Stephanopoulous is interpreted as reading on “the limitations of the organic compound is a compound that the microorganism does not produce Moorella microorganisms naturally produce biofuel or terpenoid type compounds, and furthermore, these compounds are consistent with paragraph 0036 of the disclosure that lists desired organic compounds as a biofuel and isoprenoid compounds.  
	However, Stephanopoulous does not explicitly teach the microorganism of claims 1 and 11-14, wherein the heterologous biosynthetic enzyme and semiconductor nanoparticle are on the surface of a Moorella thermoacetica or Moorella thermoautotrophica, wherein the microorganism is ATCC 39073 and the nanoparticle is a CdS nanoparticle.
	Iwasaki et al. teach the improvement for the production of biofuel and renewable material from syngas by Moorella thermoacetica ATCC39073 through the development of a genetic transformation and heterologous expression system for this strain by using a selectable marker based on the thermostable kanamycin resistance gene [see Abstract; p. 343, column 2].  Iwasaki et al. further teach that this tool can be used for genetic manipulation of M. thermoacetica [see p. 9, column 1].
	Cunningham et al. teach a Clostridium thermoaceticum ATCC 39703 (genetically modified microorganism) cultured in the presence of cadmium and cysteine that is capable of precipitating the cadmium to the surface of the Clostridium up to 1 mM with no effect on growth and acetogenesis (acetate production) [see Abstract; p. 9-10].  Cunningham et al. further teach cadmium sulfide formation on the surface when cultured in the presence of glucose [see p. 10, column 2; Discussion].  Cunningham teach that the amount of protein 
	Li et al. teach that Clostridium and Moorella species are known to produce acetate from CO2 through the acceptance of electrons from electrodes [see p. 2895, column 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Stephanopoulous, Iwasaki et al., Cunningham et al., and Li et al. to produce a M. thermoacetica strain comprising a heterologous biosynthetic enzyme and a semiconductor nanoparticle on the surface because Stephanopoulous teach genetic modifications of strains using genes from M. thermoacetica to electrochemically produce biofuel from CO2 fixation.  Iwasaki et al. teach that M. thermoacetica ATCC39073 can be genetically manipulated to utilize the acetogenic nature of the microorganism for the production of biofuels.  Cunningham et al. teach that M. thermoacetica cultured in the presence of cadmium precipitates cadmium sulfide on the surface and leads to a two-fold increase in protein production.  Li et al. teach that Clostridia and Moorella strains are able to fix CO2 to form acetate using electrons provided from electrodes.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Stephanopoulous, Iwasaki et al., Cunningham et al., and Li et al. to produce a M. thermoacetica strain comprising a heterologous biosynthetic enzyme and a semiconductor nanoparticle on the surface because Iwasaki et al. acknowledges the desire to genetically modify M. thermoacetica to produce biofuels and Li et al. acknowledges that electrochemical nature of Moorella strains.  One of ordinary skill in the art would desire to choose a strain that naturally produces a nanoparticle 2 into acetate and would look to the teachings of Cunningham et al. to do so because Cunningham et al. teach that culturing of M. thermoacetica in cadmium precipitates cadmium sulfate on the surface and leads to a increase in overall protein production.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks
10.	Applicant’s remarks filed on 01/11/2021 have been fully considered by the examiner and found to be not persuasive in view of the modified rejection set forth above.  
After Final Consideration Program 2.0
11.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
12.	Status of the claims:
	Claims 1-3 and 11-14 are pending.	
	Claims 2-3 stand withdrawn pursuant to 37 CFR 1.142(b).

	No claims are in condition for an allowance.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656